DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Claims 1, 2, 6, 10, 15, 19, 20, 27, 32, 51-54, 57-60, 64, 67 and 70 are pending and under examination.

Election/Restrictions
Applicant’s election without traverse of the species alkylating agent and breast cancer in the reply filed on 21 July 2022 is acknowledged. Claim 19 is withdrawn as being drawn to a nonelected species of chemotherapeutic.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, 6, 10, 15, 20, 27, 32, 51-54, 57-60, 64, 67 and 70 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.
The claims recite “judicial exceptions” as a limiting element or step without reciting additional elements/steps that integrate the judicial exceptions into the claimed inventions such that the judicial exceptions are practically applied, and are sufficient to ensure that the claims amount to significantly more than the judicial exceptions themselves. In the instant case, the “judicial exceptions” include the abstract ideas,
“wherein the regimen results in at least an approximately 10% reduction in cancer cells”, “the reduction in the cancer cells is determined by comparing the amount of cells with a cancer cell marker phenotype present in a tissue sample from the human subject to the amount of cells with the same cancer cell marker phenotype present in a tissue sample from the same human subject at an earlier time point and “monitoring the cancer cells and/or cancer stem cells in the human subject” “comparing the amount of cells with a
cancer cell marker phenotype present in a tissue sample from the human subject to the amount of cells with the same cancer cell marker phenotype present in a tissue sample from the same human subject before receiving the regimen” and “monitoring the mean absolute lymphocyte count in the human subject” which are not eligible for patent protection without significantly more recited in the claims. The Federal Circuit in Association for Molecular Pathology v  PTO and Myriad) stated the methods of "comparing" or "analyzing" sequences to be patent-ineligible as directed to abstract ideas. (page 56 in Association for Molecular Pathology v  PTO and Myriad).
 A claim that focuses on use of judicial exceptions must also include additional elements or steps to show that the inventor has practically applied, and added something significant to, the natural principle itself. See Mayo, 101 USPQ2d at 1966. Patents cannot be obtained on subject matter identified by the courts as being exempted from eligibility (i.e., laws of nature, natural phenomenon, and abstract ideas).  
The Mayo framework provides that first whether the claims at issue are directed to a patent-ineligible concept is determined. If the answer is yes, then the elements of each claim both individually and “as an ordered combination” are considered to determine whether additional elements “transform the nature of the claim” into a patent-eligible application. The second step—known as the “inventive concept”—requires that claims include elements which would render the method both new and useful. 
The PTO’s revised guidance on the application of § 101. (USPTO's January 7, 2019, Memorandum, 2019 Revised Patent Subject Matter Eligibility Guidance indicates that we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental
processes); and
(2) additional elements that integrate the judicial exception into a
practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).
Only if a claim (1) recites a judicial exception and (2) does not integrate that
exception into a practical application, do we then look to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not
"well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities
previously known to the industry, specified at a high level of generality, to the judicial exception.

	The present claims are directed to judicial exceptions?  The claims recite judicial exceptions as limiting elements, the abstract ideas being “wherein the regimen results in at least an approximately 10% reduction in cancer cells”, “the reduction in the cancer cells is determined by comparing the amount of cells with a cancer cell marker phenotype present in a tissue sample from the human subject to the amount of cells with the same cancer cell marker phenotype present in a tissue sample from the same human subject at an earlier time point and “monitoring the cancer cells and/or cancer stem cells in the human subject” “comparing the amount of cells with a cancer cell marker phenotype present in a tissue sample from the human subject to the amount of cells with the same cancer cell marker phenotype present in a tissue sample from the same human subject before receiving the regimen” and “monitoring the mean absolute lymphocyte count in the human subject”.  These limitations could be done by merely reviewing the data mentally and mentally comparing the different specimens.  In addition, these limitations encompasses mathematical equations or graphs which could be used to compare and monitor.  However, these limitation would be considered to be abstract ideas and would not been given patentable weight.  The Court has pointed out that the basic mathematical equation, like a law of nature, was not patentable.  
The Court in Diehr, Flook and  Alice Corporation have pointed out that the basic mathematical equation, like a law of nature, was not patentable. The Court in Diehr, found that there were other steps added to the formula that in terms of patent law’s objectives had significance—they transformed the process into an inventive application of the formula.  In the present claims there are no active method steps that transform the process into an practical application of the comparing and monitoring steps.
The next step is to determine whether the claim as a whole adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field. As described below, the active method steps of  “administering of a proliferating based therapy to a human subject” and “detecting cancer cells in a specimen from a human subject” set forth well-understood, routine and conventional activity engaged in by scientists at the time the application was filed and are the activities that a scientist would have relied upon to achieve the goals of the invention.
In sum, when the relevant factors are analyzed, they weigh against the present claims amounting to significantly more than the judicial exceptions themselves. Accordingly, the claims do not qualify as eligible subject matter.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 6, 10, 15, 20, 27, 32 and 51 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is drawn to a method for preventing, treating, or managing cancer, comprising administering to a human subject in need thereof a prophylactically or therapeutically effective regimen, the regimen comprising the administration of a proliferation based therapy to the human subject, wherein the regimen results in at least an approximately 10% reduction in cancer cells, wherein the proliferation based therapy comprises the administration of an immunotherapeutic,  a therapeutic, wherein when a therapeutic is administered the proliferation based therapy does not include the administration of a taxane, an alkylating agent, or a platinum based chemotherapeutic. The claim appears to indicate that the proliferation based therapy does not include an alkylating agent. However, claim 52 recites that the chemotherapeutic agent is an alkylating agent, a nitrosourea, an antimetabolite, an antibiotic, procarbazine, hydroxyurea, a platinum- based agent, an anthracyclin, a topoisomerase II inhibitor or a mitotic inhibitor. Furthermore, Applicant elected an alkylating agent as the therapy. Applicant must amend claim 1 to make clear whether the proliferation based therapy does not include the administration of an alkylating agent.

The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 6, 10, 15, 20, 27, 32 and 51 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a method of treating or managing cancer, does not reasonably provide enablement for method of preventing, cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 1 12, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988).
Wands states on page 1404,
“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.''

The claims are drawn to a method for preventing, treating, or managing cancer, the method comprising administering to a human subject in need thereof a prophylactically or therapeutically effective regimen, the regimen comprising the administration of a proliferation based therapy to the human subject, wherein the regimen results in at least an approximately 10% reduction in cancer cells, wherein the proliferation based therapy comprises the administration of an immunotherapeutic.   
The specification discloses that the terms "prevent", "preventing" and "prevention" in the context of the administration of a therapy to a subject refer to the prevention or inhibition of the recurrence, onset, and/or development of a cancer or a symptom thereof in a subject resulting from the administration of a therapy. (paragraph 70).
One cannot extrapolate the teaching of the specification to the enablement of the claims because the specification does not provide examples or guidance for preventing cancer comprising administering a proliferation based therapy to a human subject in nee thereof.  The specification does not disclose any examples or guidance in preventing the occurrence of cancer comprising administering a proliferation based therapy to a human subject
With regards to the prevention of cancer in a mammal comprising administering a proliferation based therapy, the specification does not disclose sufficient guidance or objective evidence that such therapy would predictably prevent the formation of cancer cells in a mammal. The prevention of cancer, let alone the prevention of cancer with an antibody, is highly unpredictable. The majority of studies suggest that the essential element towards the validation of a preventive therapeutic is the ability to test the drug on subjects monitored in advance of clinical cancer and link those results with subsequent histological confirmation of the presence or absence of disease. Further, such studies require the appropriate experimental models for analyzing chemo- or immunoprevention. For example, Granziero et al. (Eur. J. Immunol. 1999, 29:1127-1138, IDS) teach that many models are not suitable for testing immunotherapeutic approaches intended to cure cancer. They suggest that the optimal model (prostate cancer, in their case) would have spontaneous tumor development in its natural location (1st column, page 1128) wherein disease progression would closely resemble the progression of the particular type of cancer.  Hence, depending on the type of model employed one could establish a reasonable link between antecedent drug and subsequent knowledge of the prevention of the disease.  Further, reasonable guidance with respect to correlating agents that prevent cancer may depend upon quantitative analysis from defined populations that have been successfully pre-screened and are predisposed to particular types of cancer. This type of data might be derived from widespread genetic analysis, cancer clusters, or family histories.  For example, Byers, T. (CA  Journal, Vol. 49, No. 6, Nov/Dec. 1999, IDS) teaches that randomized controlled trials are commonly regarded as the definitive study for proving causality (1st col., p.358), and that in controlled trials the random assignment of subjects to the intervention eliminates the problems of dietary recalls and controls the effects of both known and unknown confounding factors.  Further, Byers suggests that chemo-preventitive trials be designed “long-term” such that testing occurs over many years (2nd col., p. 359).  The specification is devoid of any models or experimental analysis that reasonably suggests that the claimed method would predictably prevent the formation of tumors in a mammal. This, combined with the state of the art of preventing cancer, suggests that undue experimentation would be required to practice the invention as broadly claimed.   
Given the disclosure of the specification and the teaching in the art that indicates the unpredictability of preventing cancer, one skilled in the art could not predictably prevent cancer by administering a proliferation based therapy to a human subject. 
Therefore, in view of the breadth of the claims, lack of guidance in the specification, the absence of working examples, and the state of the art, it would require undue experimentation for one skilled in the art to practice the invention as broadly claimed.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 6, 10, 15, 20, 27, 32 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Clarke et al.  (US Patent No:6,984,522, issued Jan 10, 2006, filed Aug 1, 2001, IDS) .
The claims are drawn to a method for preventing, treating, or managing cancer, comprising administering to a human subject in need thereof a prophylactically or therapeutically effective regimen, the regimen comprising the administration of a proliferation based therapy to the human subject, wherein the regimen results in at least an approximately 10% reduction in cancer cells, wherein the proliferation based therapy comprises the administration of an immunotherapeutic,  a therapeutic, wherein when a therapeutic is administered the proliferation based therapy does not include the administration of a taxane, an alkylating agent, or a platinum based chemotherapeutic: or radiation therapy. 
Claim 1 and depending claims 2, 6, 10, 15, 20, 27, 32 and 51 do not recite the elected species, an alkylating agent. Thus, an immunotherapeutic has been selected as the proliferation based therapy. 
The maximum tolerated dose (MTD) has been interpreted as the maximum dose that can be administered for the duration of a specific study that will not compromise the survival of the animals by causes other than carcinogenicity. There should be no adverse effect on survival, only a modest decrement in body weight gain and minimal overt signs of toxicity.
Clarke et al disclose method of treating cancer patient who has a solid tumor using a therapeutic agent to a tumor stem cell tumor.  (column 24 lines 19-36).  Clarke et al further discloses determining the LD50 and ED50 of potential therapeutic agents to select effective therapeutic agents and to formulate dosages that are useful in humans.  (Id). Clarke disclose that a therapeutically effective dose refers to that amount of the compound sufficient to result in amelioration of symptoms or a prolongation of survival in a patient (Id). Clarke further disclose that toxicity and therapeutic efficacy of such compounds can be determined by standard pharmaceutical procedures in cell cultures or experimental animals, e.g., for determining the LD50 (the dose lethal to 50% of the population) and the ED50 (the dose therapeutically effective in 50% of the population (Id). The dose ratio between toxic and therapeutic effects is the therapeutic index and it can be expressed as the ratio LD50/ED50. Clarke disclose that the dosage of such compounds lies preferably within a range of circulating concentrations that include the ED50 with little or no toxicity (Id).
Clarke et al further disclose the steps of assaying the response of tumor cells to biological agents and determining the effects of the biological agent on the tumor stem cells.   (column 40, lines 17-4). Clarke et al further disclose inhibitors of Notch signaling such as antibodies that block Notch activation) can be used in the methods of the invention to inhibit solid tumor stem cells. Clarke disclose other immunotherapeutic methods for treating cancer (column 36, line 21 to column 40 line 50). Clarke disclose that  compositions for the treatment of solid tumors can be applied to these cells in culture at varying dosages, and the response of these cells monitored for various time periods (column 21, lines 55-59). Clarke disclose using a microarray to monitor the progression of the cancer using the differential expression of tumor stem cell genes compared to healthy tissue (column 33 line 51-57).


Claims 52, 53, 60, 64, 67, 70 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kerbel et al.  (US 2004/0248781, published 9 December 2004). 
Kerbel teaches administering the alkylating agents, cisplatin or carboplatin to a breast cancer patient at less than MTD at weekly intervals (paragraphs 32-35). Kerbel disclose that first treatment group, treated with an anti-Flk1 receptor antibody shown previously to inhibit growth of different kinds of human xenografts in mice and in mouse
tumor models showed an anticipated effectiveness in inhibiting tumor growth, but, its effect was not sustained (paragraph 66).  Thus, it would have been obvious to administer to a cisplatin or carboplatin to a breast cancer patient at less than MTD at weekly intervals following treatment with the anti-Flk1 receptor. 


Claims 52-54, 57-60, 64, 67 and 70 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Munoz et al (Munoz 06)The Breast, 14:466-479, 2005, IDS) and Munoz et al (Munoz 06) Cancer Res, 66:3386-3391, 2006 April IDS) and Munoz et al (Munoz 06)The Breast, 14:466-479, 2005, IDS).  
Munoz (05) disclose administering the alkylating agent, cyclophosphamide to a subject with breast cancer at less than MTD at daily intervals (Figure 2). Munoz disclose treating patients previously treated with standard adjuvant with low dose cyclophosphamide (page 472 , 2nd paragraph). 
Munoz (06) discloses administering the alkylating agent, cyclophosphamide to a subject with breast cancer at less than MTD at daily intervals (pages 3388-3389, Figures 2, 3). Munoz disclose measuring circulating endothelial progenitor cells as well as white blood cells by flow cytometry (page 3387, 1st paragraph).
	 It would have ben obvious to combine Munoz (05) and Munoz (06) because both t4each treatment of breast cancer patients with low dose cyclophosphamide. It would have been prima facie obvious to combine Munoz (05) and Munoz (06) to have a method for preventing a progression or recurrence of cancer in a human subject in remission comprising administering to a human a subject an alkylating agent at a dose less than the MTD.


Claims 52, 53, 57-60, 64, 67 and 70  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kerbel et al.  (US 2004/0248781, published 9 December 2004) in view of Kouroussis et al (J Clin Oncol, 1999, 17:862-869).
Kerbel disclose treating subject with metastatic breast cancer with cisplatin or carboplatin at less than MTD.
Kerbel does not disclose measuring lymphocyte counts by FACs analysis.
Kouroussis disclose that the patients Kouroussis et al disclose the treatment of breast cancer with docetaxel, discloses that  there was not a significant drop in the absolute lymphocyte number at dosages of 100 mg/m2 docetaxel    and 10/mg/m2 mitoxantrone  (approximately .26 mg/kg) (page 865, 2nd column, Table 2), wherein the lymphocyte numbers were evaluated by FACs analysis (page 864, 1st column), doses less than the maximum tolerated doses, (Id, page 863, 2nd column) wherein the absolute lymphocyte number was monitored (Id), wherein the treatment was initially given daily, and then given every 3 weeks (page 863, 2nd column).   Treatment was continued for up to 18 months (page 868, 2nd column). Kouroussis disclose that the patients with brain lesions were radiographically stable (page 863).
One of ordinary skill in the art would have been motivated to apply Kouroussis treatment method for breast cancer to Kerbel’s method of treating subject with breast cancer with the alkylating agents, cisplatin or carboplatin at less than MTD at weekly intervals because both Kouroussis and Kerbel disclose treating subjects with breast cancer with chemotherapeutic agents.   It would have been prima facie obvious to combine Kerbel’s method of treating subject with breast cancer with the alkylating agents, cisplatin or carboplatin at less than MTD at weekly intervals with Kouroussis et al treatment method for breast cancer to have a method for preventing a progression or recurrence of cancer in a human subject in remission comprising administering to a human subject a prophylactically effective regimen comprising the administration of aa alkylating agent at a dose less than the MTD


Claims 52-54, 57-60, 64, 67 and 70  are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kerbel et al.  (US 2004/0248781, published 9 December 2004) in view of Kouroussis et al (J Clin Oncol, 1999, 17:862-869) in further view of Clarke et al.  (US Patent No:6,984,522, issued Jan 10, 2006, filed Aug 1, 2001, IDS)
Neither Kerbel nor Kouroussis disclose comparing the amount of cells with a
cancer cell marker phenotype present in a tissue sample from the human subject to
the amount of cells with the same cancer cell marker phenotype present in a tissue sample from the same human subject before receiving the regimen.
Clarke disclose using a microarray to monitor the progression of the cancer using the differential expression of tumor stem cell genes compared to healthy tissue (column 33 line 51-57). 
	One of ordinary skill in the art would have been motivated to apply Kerbel and Kouroussis’s treatment method for breast cancer with alkylating agents less than MTD to Clarke’s method of monitoring effectiveness of cancer treatment by examining levels of cancer stem cell because Clarke et al disclose that stem cells can be monitored to determine the efficacy of treatment and to fine tune the treatment regimen  (column 33, lines 57-67). Furthermore, Kerbel, Kouroussis and Clarke all disclose treatment of breast cancer.  It would have been prima facie obvious to combine Clarke et al’s method of monitoring effectiveness of cancer treatment by examining levels of cancer stem cell with Kerbela md Kouroussis’s treatment method for breast cancer with alkylating agents less than MTD to monitor the effectiveness of treating breast cancer with alkylating agents at less than MTD by examining the effect of the treatment on cancer stem cells.


Summary
No claims allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Halvorson whose telephone number is (571) 272-6539.  The examiner can normally be reached on Monday through Friday from 9:00 am to 6:00 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Misook Yu, can be reached at (571) 272-0839.  The fax phone number for this Art Unit is (571) 273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MARK HALVORSON/Primary Examiner, Art Unit 1642